        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 1 of 9



                                                     THE HONORABLE RICHARD A. JONES
1                                                   THE HONORABLE DAVID W. CHRISTEL
2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
9
      AGCS MARINE INSURANCE                        IN ADMIRALTY
10    COMPANY, GOODRICH
      CORPORATION, GOODRICH                        NO. 19-718-RAJ-DWC
11    AEROSPACE CANADA LTD., and
      UNITED TECHNOLOGIES                          JOINT STIPULATED MOTION AND
12    CORPORATION,                                 ORDER TO EXTEND CASE SCHEDULE
                                                   DUE TO COVID-19 QUARANTINE
13                     Plaintiffs,

14           v.

15    EXPEDITORS INTERNATIONAL OF
      WASHINGTON, INC. and
16
      EXPEDITORS INTERNATIONAL
      FORWARDING,
17
                       Defendants.
18
            COME NOW the above-named parties by and through their counsel of record and
19

20    respectfully submit their Joint Stipulated Motion to Extend Case Schedule Due to COVID-

21    19 Quarantine.

22                                        BACKGROUND

23          This case involves a claim for damage to a landing gear strut bearing shipped
24   between Dubai, UAE and Miami, Florida in May 2018 when the crate in which it was
25
     transported fell off a forklift at Defendant’s warehouse in Miami. The primary issues in the

      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                      Gaspich Law Office PLLC
                                                                           8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 1                    Bainbridge Island, WA 98110
                                                                           Tel. (206) 956-4204
                                                                           Fax: (206) 956-4214
        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 2 of 9



     case involve the applicability and amount of a liability limitation and the cause of the
1
     damage.
2

3           The Complaint was filed on May 14, 2019 (dkt 1). Following service, the parties

4    engaged in extensive settlement discussions to try to resolve the claim, but were

5    unsuccessful. An Answer to the Complaint was filed on 10/15/19 (dkt 8). The Court issued

6    an Order Regarding Initial Disclosures, Joint Status Report and Early Settlement on
7    11/13/19 (dkt 12). The parties exchanged Initial Disclosures on 12/18/19 and filed their
8
     Joint Status Report and Discovery Plan on 12/20/19 (dkt 14). On 1/3/20, the Court issued an
9
     Initial Pretrial Scheduling Order setting a discovery cut off of 7/20/20 and a dispositive
10
     motion filing deadline of 8/20/19 (dkt 15). No trial date has yet been set.
11
                                              DISCOVERY
12
            The parties anticipate that the primary issue in the case, i.e., the liability limitation,
13
     can be resolved by motion practice, after which settlement discussions will take place. The
14

15
     parties need to depose witnesses related to the issues; the witnesses reside in Seattle and

16   Miami. Plaintiffs’ counsel is in Seattle, and Defendants’ counsel is located in Long Beach,

17   California. It was necessary to coordinate scheduling and travel to take these depositions.

18   Plaintiff’s counsel, a solo practitioner, was involved with depositions between late January

19   and mid-February in a different case. The parties were unable to begin these depositions
20
     until March and expected to be in a position to file cross motions for partial summary
21
     judgment on the liability limitation issue in either June or July.
22
                                   THE COVID-19 QUARANTINE
23
            1. The State of Washington’s Restrictions
24
            On 1/21/20, the Washington State Department of Health confirmed the first known
25
     U.S. case of COVID-19, a respiratory illness that can cause serious illness or death, in
      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                           Gaspich Law Office PLLC
                                                                                8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 2                         Bainbridge Island, WA 98110
                                                                                Tel. (206) 956-4204
                                                                                Fax: (206) 956-4214
        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 3 of 9



     Snohomish County, Washington. State of Emergency Proclamation by Governor Inslee, No.
1
     20-05 (“Proclamation”).
2

3           On 1/31/20, the U.S. Department of health and Human Services declared a public

4    health emergency due to COVID-19, designating the risk as “high.” Id. Over the next

5    month, 66 cases of COVID-19 were identified throughout the United States, with increasing

6    cases in Washington. Id. By the end of February, the Washington Department of Health
7    confirmed localized person-to-person spread, which significantly increased the risk of
8
     exposure and infection to the general public. Id.
9
            On February 29, 2020, the State of Washington issued a proclamation declaring a
10
     State of Emergency due to the COVID-19 pandemic after the first death from the disease
11
     was reported. Id. Through mid-March, Washington experienced the highest number of
12
     COVID-19 cases per capita in the U.S. By March 13th, confirmed cases of COVID-19 had
13
     spread to 15 Washington counties, comprising 75% of the State’s population. Proclamation
14
     by Governor Inslee, No. 20-09. On 3/13/20, Governor Inslee closed all K-12 schools due
15

16   the significant role of children in transmitting respiratory viruses. Id.

17          On March 23, 2020, the State of Washington issued a full “Stay At Home” Order,

18   requiring all businesses to close, except for those deemed essential, and required all persons

19   to maintain “social distancing” of at least six feet.
20
            2. The State of Florida’s Restrictions
21
            On 3/1/20, the State of Florida Department of Public Health declared the existence of
22
     a Public Health Emergency due to COVID-19. On 3/9/20, Governor DeSantis issued
23
     Executive Order 20-52 declaring a State of Emergency for the entire State of Florida due to
24
     COVID-19. On 3/20/20, Governor DeSantis issued Executive Order 20-70 adopting and
25
     applying the Center for Disease Control guidance for social distancing and limiting the size
      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                            Gaspich Law Office PLLC
                                                                                 8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 3                          Bainbridge Island, WA 98110
                                                                                 Tel. (206) 956-4204
                                                                                 Fax: (206) 956-4214
        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 4 of 9



     of gatherings, and closing restaurants and other food service businesses with seating for
1
     more than 10 people in Miami-Dade County.
2

3           On 3/11/20, the Mayor of Miami-Dade County, Florida issued a Declaration of Local

4    State of Emergency in connection with the COVID-19 virus due to the health risk posed to

5    local residents, which allowed him to issue orders necessary to protect life. On 3/21/20, the

6    Mayor of Miami-Dade County, Florida issued Emergency Order 09-20, closing local hotels
7    except for Essential Lodgers.
8
            On 3/23/20, Governor DeSantis issued Executive Order 20-80, which required “all
9
     persons whose point of departure originates from outside the State of Florida in an area with
10
     substantial community spread … and entering the State of Florida through airports to isolate
11
     or quarantine for a period of 14 days from the time of entry into the State of Florida or
12
     duration of the person’s presence in the State of Florida, whichever is shorter.”
13
            These Orders effectively precluded the parties from taking depositions in Florida.
14
            3. This Court’s Restrictions and Continuances of Trials
15

16          On 3/6/20, Chief Judge Martinez issued General Order 01-20, recognizing the spread

17   and significant health risk posed by the COVID-19 virus and continuing in court

18   appearances in civil and criminal cases for 30 days. On 3/17/20, General Order 02-20 was

19   issued, which closed the courthouse and continued all civil and criminal trials through
20
     6/1/20. On 3/30/20, Chief Judge Martinez issued General Order 04-20 in response to the
21
     “developing outbreak” of COVID-19. That Order noted the Judicial Conference of the
22
     United States found that emergency conditions due to the national emergency declared by
23
     the President would materially affect the Federal courts by restricting in person access and
24
     authorized the use of video or telephone conferencing for various proceedings in criminal
25
     cases, subject to consent of the defendant. If such consent was not given, the Court noted
      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                        Gaspich Law Office PLLC
                                                                             8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 4                      Bainbridge Island, WA 98110
                                                                             Tel. (206) 956-4204
                                                                             Fax: (206) 956-4214
        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 5 of 9



     this “may be considered as grounds for a continuance or other appropriate relief in the
1
     interests of justice” since “hearings currently cannot be conducted in person without
2

3    seriously jeopardizing public health and safety.”

4           On 4/13/20, the Court issued General Order 07-20, continuing the procedures

5    outlined in its prior Orders for 30 days and finding in light of “the effect of the [current]

6    public health situation on the witnesses, counsel, and Court staff,” continuing criminal cases
7    outweighed “the best interests of the public and any defendant’s right to a speedy trial.”
8
            4. Reopening of Businesses and the Court
9
            On May 1, 2020, the State of Washington announced an extension of its existing Stay
10
     at Home Order, but allowed for reopening of businesses in four phases. Each phase was to
11
     last a minimum of three weeks. The First phase, which began on May 5th, allowed
12
     resumption of limited activities such as certain construction projects, drive-in faith services,
13
     vehicle sales, pickup retail services, and limited outdoor recreation. The Second phase
14
     would allow, among other things, outdoor gatherings of less than 5 people and reopening of
15

16   professional services/office based businesses, although telecommuting was still strongly

17   encouraged. King County has not qualified to enter Phase 2, but applied on 5/27/20 for a

18   “modified Phase 1” reopening of some outdoor dining, salons and retail, and small private

19   outdoor gatherings. If granted, this would not include in office depositions, although it
20
     appears such activities may begin in the next 30 days.
21
            On 5/4/20, Governor DeSantis issued Executive Order 20-112, directing that Florida
22
     would start Phase 1 of the of the plan published by the “Task Force to Re-Open Florida”
23
     allowing limited reopening of restaurants. However, the Order “strongly encouraged”
24
     people with conditions making them susceptible to the COVID-19 virus to continue to stay
25
     home, to “avoid non-essential travel,” and to follow CDC isolation guidelines if coming
      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                          Gaspich Law Office PLLC
                                                                               8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 5                        Bainbridge Island, WA 98110
                                                                               Tel. (206) 956-4204
                                                                               Fax: (206) 956-4214
        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 6 of 9



     from an area with a “significant presence of COVID-19.” Moreover, this Order continued in
1
     effect prior Executive Order 20-80 requiring people coming into the State from an area of
2

3    substantial spread of the virus to quarantine for 14 days upon entry.

4           On 5/8/20, Governor DeSantis issued Executive Order 20-114 extending the State of

5    Emergency Due to COVID-19 in Florida by 60 days.

6           On 5/27/20, the Mayor of Miami-Dade County, Florida extended the State of Local
7    Emergency Declaration, first entered on 3/11/20. The Mayor also issued Emergency Order
8
     23-20, which rescinded the previous closure order for hotels. However, the Order required
9
     social distancing, hand washing, wearing of face masks or coverings, etc. for hotel guests.
10
            On 5/13/20, the Court issued General Order 08-20. This Order noted that limited in-
11
     person court operations may be appropriate to resume by 8/3/20 given the continuing health
12
     risk and the fact that King County remains in Phase 1 of reopening that prohibits indoor
13
     business activities except for essential services. Accordingly, the Court ordered that all civil
14

15
     and criminal trials shall be further continued until 8/3/20. This is a period of 5 months since

16   trials were first suspended.

17          5. Alternative Means of Conducting Depositions

18          The Federal Rules of Civil Procedure allow parties to agree to use of video or

19   telephonic depositions. The parties have explored these alternative methods for purposes of
20
     taking these depositions, but did not find them adequate in this case. The parties wish to
21
     depose witnesses in person, but will continue to evaluate these options in view of the
22
     existing public health risk.
23
                                       REQUEST FOR RELIEF
24
            The parties estimate that the coronavirus quarantine has and will continue to delay
25
     discovery in this case by at least four (4) months, given the restrictions on travel and
      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                         Gaspich Law Office PLLC
                                                                              8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 6                       Bainbridge Island, WA 98110
                                                                              Tel. (206) 956-4204
                                                                              Fax: (206) 956-4214
        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 7 of 9



     restarting business activities in both Washington and Florida. They have been unable to
1
     complete necessary discovery due to COVID-19 quarantine orders and a well-founded fear
2

3    of contracting the virus (e.g. plaintiff’s counsel is over 60 yo). Their inability to take

4    depositions of necessary witnesses affects all other dates in the case, and relief from the

5    current deadlines is necessary.

6           According, the Parties move the Court for a four month extension of the pending
7    case schedule as follows:
8
       Disclosure of Expert Reports under FRCP 26(a)(2)                                10/5/20
9
       Disclosure of Rebuttal Expert Reports under FRCP 26(a)(2)                       11/2/20
10
       All motions related to discovery must be filed by                               11/5/20
11
       Discovery completed by                                                          11/24/20
12
       Dispositive motions deadline                                                   12/31/20
13

14
            The parties believe based on best available information and barring further
15
     extensions of the pending State quarantine orders, either now or in the future, they can
16
     complete discovery and prepare the case for trial by these dates.
17
            DATED this 4th day of June, 2020.
18
      GASPICH LAW OFFICE PLLC                          ROBERTS & KEHAGIARAS LLP
19

20
      s/Anthony J. Gaspich                             s/Cameron W. Roberts
21    Anthony J. Gaspich, WSBA No. 19300               Cameron W. Roberts, WSBA No. 25637
      Attorneys for Plaintiff AGCS Marine              Attorneys for Defendant Expeditors
22    Insurance Co., Goodrich Corp., Goodrich          International of Washington, Inc.
      Aerospace Canada Ltd., and United                Tele: (310) 642-9800
23    Technologies Corp.                               Fax: (310) 868-2923
      Tele. (206) 956-4204                             cwr@tradeandcargo.com
24    Fax (306) 956-4214
      tony@gaspichwilliams.com
25


      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                          Gaspich Law Office PLLC
                                                                               8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 7                        Bainbridge Island, WA 98110
                                                                               Tel. (206) 956-4204
                                                                               Fax: (206) 956-4214
        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 8 of 9



                                              ORDER
1
            The Parties having jointly moved to Amend the Case Schedule, and having
2

3    demonstrated good case to extend such dates,

4           NOW, THEREFORE,

5           IT IS HEREBY ORDERED that the trial and all associated case dates be continued

6    according to the Parties’ proposed amended case schedule, as set forth above.
7           ENTERED THIS 8th day of June, 2020.
8

9

10                                                        A
                                                          David W. Christel
11
                                                          United States Magistrate Judge
12

13

14   Presented by:

15   GASPICH LAW OFFICE PLLC

16
     s/Anthony J. Gaspich
17   Anthony J. Gaspich, WSBA No. 19300
     Attorneys for Plaintiff AGCS Marine Insurance Co.,
18
     Goodrich Corp., Goodrich Aerospace Canada Ltd.,
19   and United Technologies Corp.
     Tele. (206) 956-4204
20   Fax (306) 956-4214
     tony@gaspichwilliams.com
21

22   ROBERTS & KEHAGIARAS LLP
23

24
     s/Cameron W. Roberts
25
     Cameron W. Roberts, WSBA No. 25637


      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                      Gaspich Law Office PLLC
                                                                           8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 8                    Bainbridge Island, WA 98110
                                                                           Tel. (206) 956-4204
                                                                           Fax: (206) 956-4214
        Case 2:19-cv-00718-RAJ-DWC Document 17 Filed 06/08/20 Page 9 of 9



     Attorneys for Defendant Expeditors International
1    of Washington, Inc.
     Tele: (310) 642-9800
2
     Fax: (310) 868-2923
3    cwr@tradeandcargo.com

4                                  CERTIFICATE OF SERVICE

5           I hereby certify that on June 4, 2020, I electronically filed the foregoing with the

6    Clerk of the Court using the CM/ECF, which will send notification of such filing to:
7                  Cameron W. Roberts, Esq. at cwr@tradeandcargo.com
8

9
                                                   s/Anthony J Gaspich
10                                                 Anthony J. Gaspich

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      JT STIP MTN AND [PROPOSED] ORDER TO EXTEND CASE                        Gaspich Law Office PLLC
                                                                             8094 Barthrop Pl NE
      SCHEDULE DUE TO COVID-19 (No. 19-718-RAJ-DWC) - 9                      Bainbridge Island, WA 98110
                                                                             Tel. (206) 956-4204
                                                                             Fax: (206) 956-4214
